 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCrometer, Division of Ametek, Inc. and UnitedSteelworkers of America, AFL-CIO, Petitioner.Case 21-RC-16364March 25, 1983SUPPLEMENTAL DECISION ANDDIRECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges to an election held on June 10, 1980,1 andthe Hearing Officer's report recommending disposi-tion of same.2The Board has reviewed the recordThe election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. Of approximately 27 eligible voters, 25 castballots, of which 12 were cast for, and 10 were cast against, the Petition-er. There were three challenged ballots, a sufficient number to affect theresults of the election. Only the challenged ballots of Jack E. Baker andDonald L. Barron are at issue herein.2 In McCrometer, Division of Amnerek Inc., 261 NLRB 947 (1982), theBoard denied the General Counsel's Motion for Summary Judgment andreopened this proceeding for the purpose of receiving evidence regardingthe voting eligibility and status of Jack E. Baker and Donald L. Barron.Member Hunter did not participate in that decision. Member Jenkins dis-sented from the denial of summary judgment on procedural grounds, Forin light of the exceptions and brief filed by the Pe-titioner, and hereby adopts the Hearing Officer'sfindings and recommendations.DIRECTIONIt is hereby directed that the Regional Directorfor Region 21 shall, pursuant to the National LaborRelations Board Rules and Regulations, Series 8, asamended, within 10 days from the date of the Di-rection, open and count the ballots of Jack E.Baker and Donald L. Barron, and thereafter pre-pare and cause to be served on the parties a revisedtally of ballots. As the revised tally of ballots willshow results determinative of the election, the Re-gional Director for Region 21 shall proceed toissue the appropriate certification.3IT IS FURTHER ORDERED that the above matterbe, and it hereby is, remanded to the said RegionalDirector for the aforementioned purposes.institutional reasons, Meniber Jenkins has reviewed the Hearing Officer'sreport on the merits. On review he agrees with the Hearing Officer'sfindings and recommendations.I In the event that the revised tally of ballots warrants certification ofthe United Steelworkers of America, AFL-CIO, as the employees' exclu-sive representative, the appropriate unit is:All production and maintenance employees employed at the Em-ployer's facility located at 3255 West Etelson Avenue, Hemet, Cali-fornia: excluding all office clerical employees, professional employ-ees, guards, and supervisors as defined in the Act.266 NLRB No. 105584